 Case 3:21-cv-00589-MMH-PDB Document 1 Filed 06/09/21 Page 1 of 5 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

DEBRA WEST,

      Plaintiff,
vs.                                          CASE NO.:

TARGET CORPORATION, a Foreign
Profit Corporation,

      Defendant.


  DEFENDANT'S, TARGET CORPORATION, NOTICE OF REMOVAL

      Defendant Target Corporation (hereinafter "Defendant"), by and through its

undersigned attorneys and pursuant to 28 U.S.C. § 1446, files with this Court a

Notice of Removal of the above-captioned matter from the Fourth Judicial Circuit,

in and for Duval County, Florida. In support of the removal of this action, Defendant

states as follows:

      1. Plaintiff Debra West has filed a civil action in the Circuit Court, Fourth

Judicial Circuit, in and for Duval County, Florida, Case No. 21-CA-01871, for

claimed injuries allegedly due to an incident in which Ms. West allegedly slipped

and fell on the Defendant's premises on June 19, 2019 in Duval County, Florida.

True and correct copies of all process and pleadings served by or upon Defendant,

as provided by 28 U.S.C. § 1446(a), are attached hereto as Exhibit "A".
 Case 3:21-cv-00589-MMH-PDB Document 1 Filed 06/09/21 Page 2 of 5 PageID 2




      2. Defendant removes this action on the basis of diversity jurisdiction

pursuant to 28 U.S.C. § 1332 and § 1441.

      3. At the time of the incident alleged in Plaintiff's Complaint, Plaintiff was a

resident of Duval County, Florida. (Complaint, ¶ 2). Additionally, Plaintiff is

registered to vote in the State of Florida, however her voter registration states she is

a resident of St. Johns, rather than Duval County, Florida. See redacted "Voter

Information Lookup" attached hereto as Exhibit "B." In the Guest Incident Report

signed by Plaintiff on the date of the alleged incident, attached hereto as Exhibit "C"

(redacted), the Plaintiff confirms her address in Jacksonville, Florida 32259. The

address contained in the Guest Incident Report is the same as the Voter Registration

information (redacted).

      4. Defendant Target Corporation, at all relevant times, has been a domiciliary

of the State of Minnesota, is incorporated in Minnesota, and has its principal place

of business in Minnesota.

      5. The Complaint alleges the damages "exceeds the sum of One Hundred

Thousand Dollars ($100,000.00) exclusive of costs, interest and attorney's fees."

(Complaint ¶1). Plaintiff's Complaint alleges she "suffered and incurred: A.

Significant and permanent loss of an important bodily function and/or permanent

and significant scarring; B. Permanent injury within a reasonable degree of medical

probability other than scarring or disfigurement; C. Aggravation or activation of an
 Case 3:21-cv-00589-MMH-PDB Document 1 Filed 06/09/21 Page 3 of 5 PageID 3




existing disease or physical defect; D. Pain, suffering, disability, physical

impairment, mental anguish, inconvenience, and a loss of capacity for the for the

enjoyment of life; E. Expenses of medical care and treatment in the past and in the

future; and or wage loss; F. An aggravation of a previous medical condition. All

losses are continuing and/or permanent." Complaint ¶ 10.

      6.     As evidenced by Plaintiffs Complaint, paragraph one, the Plaintiff is

alleging the amount in controversy exceeds "One Hundred Thousand Dollars

  100,000.00), exclusive of costs, interest and attorney's fees." Therefore, the

amount in controversy in this case exceeds the S75,000.00 threshold, as clearly

evidenced by Plaintiff's Complaint.

      7. Defendant has filed this Notice of Removal within thirty (30) days of

service of Plaintiffs Complaint on May 10, 2021.

      8. Pursuant to 28 U.S.C. § 1446(d), Defendant has given written notice of this

removal to all parties and has filed a copy of this Notice of Removal in the Circuit

Court, Fourth Judicial Circuit, in and for Duval County, Florida.

      9.   The United States District Court for the Middle District of Florida,

Jacksonville Division, encompasses the location of the State Court action. Thus,

Defendant may properly remove the State Court action to this District Court pursuant

to 28 U.S.C. §1441(a).
 Case 3:21-cv-00589-MMH-PDB Document 1 Filed 06/09/21 Page 4 of 5 PageID 4




       10.    The amount in controversy in this case is greater than $75,000.00

exclusive of interest and costs, and there is complete diversity between the parties.

Therefore, this United States District Court has original jurisdiction pursuant to 28

U.S.C. §1332.

       11. Pursuant to the rules of this Court, Defendant has submitted the S400.00

filing fee.

       WHEREFORE, the Defendant respectfully requests that this Court accept the

removal of this action from the Circuit Court, Fourth Judicial Circuit, in and for

Duval County, Florida.

                         CERTIFICATE OF SERVICE

      IHEREBY CERTIFY that a true and correct copy of the foregoing has been

e-filed with the Clerk of the Court by using the Florida Courts Portal system and

furnished to the following named addressees via email on this 9th day of June, 2021:

      Albert H. Lechner, Esquire
      Morgan & Morgan, P.A.
      2601 North Ponce De Leon Blvd.
      St. Augustine, FL 32084
      Email: alechner@forthepeople.com, skhan@forthepeople.com;
      aandrade@forthepeople.com
      Telephone: 904-417-4170
      Attorneys for Plaintiff

                                SAALFIELD SHAD, P.A.

                                /s/ Joseph B. Stokes, III

                                JOSEPH B. STOKES, III, ESQUIRE
Case 3:21-cv-00589-MMH-PDB Document 1 Filed 06/09/21 Page 5 of 5 PageID 5




                           Florida Bar Number: 897183
                           Email (Primary) jstokes@saalfieldlaw.com
                           Email (Secondary) llovein@saalfieldlaw.com;
                           khosea@saalfieldlaw.corn
                           RUBY JO CATHERINE SMITH, ESQUIRE
                           Florida Bar Number: 112741
                           Email (Primary) rjcs@saalfieldlaw.com
                           245 Riverside Avenue, Suite 400
                           Jacksonville, FL 32202
                           904-355-4401 (phone)
                           904-355-3503 (facsimile)
                           Attorneys for Defendant
